DETAILED ACTION
Response to Amendment
This Office Action is in response to the Amendment filed 19 January 2022.
Claims 1-2, 4-7 and 9-10 have been amended.
No claims have been canceled.
Claims 1-10 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments




The rejection of Claims 1-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is respectfully withdrawn as the claims have been amended. 
Applicant argues regarding the 35 USC § 103 rejection of the claims as amended that “Applicant notes the present invention addresses the problem of enabling person-to-person remittance between first and second terminals even when offline (enabling the remittance between persons offline), thereby enabling the offline person-to-person remittance to be made safely.

This functionality along with the other functionality provided in Applicant’s remaining claim elements provide the convenience of enabling person-to-person remittance in addition to payment when offline, and also ensures these transactions can be safely conducted. For example, even if the first participant terminal is offline, should a falsification (fraud) such as deletion of an unverified transaction record occur in the second participant terminal, the falsification will be detectible.
Applicant further argues that “In contrast, the disclosure of Fisher aims to address the general problem of implementing transaction capability in wireless mobile devices without being tied to a specific platform. Fisher does not disclose offline person-to-person remittance as recited in Applicant’s claim.
Further, Fisher does not consider the problem where the unverified transaction record can be deleted from any of participant terminals, which are able to perform offline person-to-person remittance. Therefore, Fisher does not disclose:

(N2) requests addition of one or more verified transaction objects as each of the transaction objects that were successfully verified, to the verified transaction information; and
(N3) deletes the one or more unverified transaction objects corresponding respectively to the one or more verified transaction objects from the unverified transaction information in the first participant terminal”.”  The Examiner is in agreement with Applicant’s argument and the 35 USC 103 rejection of the amended claims is respectfully withdrawn.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Best U.S. Reference: FISHER, US Patent Application Publication 2008/0051122 A1 (“Fisher”). Teaches a system and method for transmitting data between a transaction server and a mobile communication device (wireless device) using short message service (SMS).
The following is an Examiner’s Statement of Reasons for Allowance:  No prior art cited here or in any previous Office Action fully anticipates nor renders the claims obvious either alone or in combination. . Fisher does not disclose offline person-to-person remittance as recited in Applicant’s claim. Fisher does not consider the problem where the unverified transaction record can be deleted from any of the participant terminals, which are able to perform offline person-to-person remittance.  Therefore, the combinations of limitations, clearly presented in the claims of this Application are novel, unobvious and allowable.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/PAUL DANNEMAN/Primary Examiner, Art Unit 3687